 

Exhibit 10.2

 

Execution Version

 

FIRST AMENDMENT TO

FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into as of June 4, 2019, by and among Squadron
Capital LLC, a Delaware limited liability company (“Lender”), OrthoPediatrics
Corp., a Delaware corporation (“OrthoPediatrics”), OrthoPediatrics US
Distribution Corp., a Delaware corporation, (“OrthoPediatrics US Distribution”),
OrthoPediatrics EU Limited, a company incorporated and registered in England and
Wales (“OrthoPediatrics EU”), OrthoPediatrics Aus Pty Ltd., a company organized
under the laws of Australia (“OrthoPediatrics Aus”) and OrthoPediatrics NZ Ltd.,
a company organized under the laws of New Zealand (“OrthoPediatrics NZ” and
together with OrthoPediatics, OrthoPediatrics US Distribution, OrthoPediatrics
EU and OrthoPediatrics Aus, “Borrowers” and individually a “Borrower”).

 

RECITALS:

 

A.           Lender made loans and certain other financial accommodations to
Borrowers as evidenced by that certain Fourth Amended and Restated Loan and
Security Agreement dated as of December 31, 2017, among Borrowers and Lender (as
amended, the “Existing Loan and Security Agreement”).

 

B.           Borrowers and Lender hereby agree to amend the Existing Loan and
Security Agreement as described in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing Recitals, which are hereby
incorporated into this Amendment and made a part hereof, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.           Incorporation of Recitals. Borrowers and Lender hereby agree that
all of the Recitals in this Amendment are hereby incorporated into and made a
part hereof.

 

2.           Capitalized Terms. Except as otherwise defined in this Amendment,
each capitalized term used herein shall have the same meaning as that assigned
to it in the Existing Loan and Security Agreement, and such definitions shall be
incorporated herein by reference, as if fully set forth herein.

 

3.           Amendments to Existing Loan and Security Agreement.

 

A.           Section 1.1 of the Existing Loan and Security Agreement is hereby
amended by inserting the following new definitions in alphabetical order:

 

“Equity Interest Purchase Agreement”: The Equity Interest Purchase Agreement
dated as of June 4, 2019 among OrthoPediatrics, the “Sellers” as defined
therein, the “Sellers’ Representative” as defined therein and the “Selling
Equityholders” as defined therein.

 

“First Amendment Date”: June 4, 2019.

 

“Orthex”: Orthex, LLC, a Florida limited liability company.

 

“Term Loan B”: The term as defined in Section 2.1(b).

 



 

 

 

“Term Loan B Maturity Date”: The earliest to occur (unless sooner terminated by
acceleration or otherwise) of:

 

(a)          there occurs any transaction or series of transactions pursuant to
which any Person(s) in the aggregate acquire(s) (x) capital stock of
OrthoPediatrics possessing the voting power to elect a majority of
OrthoPediatrics’ Board of Directors (whether by merger, consolidation,
reorganization, combination, sale or transfer of OrthoPediatrics’ capital stock)
or (y) all or substantially all of OrthoPediatrics’ assets determined on a
consolidated basis;

 

(b)          the sale of all of the Equity Interests in, or the sale of all or
substantially all of the assets of, Vilex; and

 

(c)           May 31, 2020.

 

“Term Note B”: The term as defined in Section 2.1(b).

 

“Vilex”: Vilex in Tennessee, Inc., a Tennessee corporation.

 

B.           Section 1.1 of the Existing Loan and Security Agreement is hereby
amended by amending and restating the following definition:

 

“Loan Documents”: Collectively, this Agreement, the Term Note A, the Term Note
B, the Revolving Note, the Incumbency Certificates, the Closing Certificate,
security agreements and collateral agreements in connection with the pledge of
Collateral of the Non U.S. Loan Parties and all documents, certificates,
agreements and other written matter heretofore, now and/or from time to time
hereafter executed by and/or on behalf of Borrowers and delivered to Lender, or
issued by Lender upon the application and/or other request of, and on behalf of,
Borrowers in any way relating to, evidencing or securing the Term Loan A, Term
Loan B, Revolving Loan and all Modifications thereto and thereof.

 

C.           Section 2.1 of the Existing Loan and Security Agreement is hereby
amended by amending and restating the heading as “Term Loans”.

 

D.           Section 2.1(a) of the Existing Loan and Security Agreement is
hereby amended by amending and restating the heading as “Term Loan A”.

 

E.           The Existing Loan and Security Agreement is hereby amended by
inserting the following new Section 2.1(b) immediately after Section 2.1(a):

 

(b)          Term Loan B. Subject to the terms and provisions hereof, Lender
shall lend to Borrowers and Borrowers shall borrow a term loan in the principal
amount of $30,000,000 (the “Term Loan B”). The Term Loan B shall be evidenced by
the term note made payable by the Borrowers, jointly and severally, to the order
of the Lender in the form attached as Exhibit A-1 hereto (the “Term Note B”).
The Term Loan B, the obligations of the Borrowers and the rights and remedies of
the Lender are pari passu with the Term Loan A and the Revolving Loan and senior
to all other Indebtedness of the Borrowers. The entire amount of the proceeds of
the Term Loan B shall be disbursed in full on the First Amendment Date.

 



 2 

 

 

F.           Section 2.2(a) of the Existing Loan and Security Agreement is
hereby amended by (i) inserting in the sixth sentence therein, “the Term Loan
B,” immediately following “the Term Loan A” and (ii) inserting the following
sentence immediately following the sixth sentence therein:

 

Notwithstanding anything to the contrary contained herein, no borrowings of the
Revolving Loan shall be permitted until the outstanding principal amount of the
Term Loan B and all accrued interest thereon has been paid in full.

 

G.           Section 2.3 of the Existing Loan and Security Agreement is hereby
amended by inserting in the first sentence therein, “the Term Note B,”
immediately following “the Term Note A”.

 

H.           Section 3.1 of the Existing Loan and Security Agreement is hereby
amended by (i) deleting the reference to “(b)” and inserting in place thereof
“(c)” and (ii) inserting the following new Section 3.1(b) immediately following
Section 3.1(a):

 

(b)          Term Loan B. The Term Loan B shall bear interest at the Applicable
Rate; provided that (i) the Applicable Rate shall be adjusted as of each January
1, and July 1 of each year during the term of the Term Loan B, (ii) following
the Term Loan B Maturity Date, whether by acceleration or otherwise, the Term
Loan B shall bear interest at the Default Rate and (iii) following the
occurrence of any Event of Default under Section 9.1 hereof (including after
acceleration or judgment), the Term Loan B shall bear interest at the Default
Rate. Interest in respect of the Term Loan B shall be calculated based on a 360
day year for the actual number of days elapsed.

 

I.           Section 3.2 of the Existing Loan and Security Agreement is hereby
amended by inserting “, Term Loan B” immediately following “Term Loan A” in the
second and fourth lines thereof.

 

J.           Section 3.3(a) of the Existing Loan and Security Agreement is
hereby amended by inserting “, Term Loan B” in the heading immediately following
“Term Loan A” and by inserting the following sentence at the end of the section:

 

Borrowers promise to pay, jointly and severally, to the order of Lender the Term
Loan B, plus all accrued but unpaid interest on the Term Loan B on the Term Loan
B Maturity Date.

 

K.          Section 3.5(a) of the Existing Loan and Security Agreement is hereby
amended by inserting “, Term Loan B” immediately following “Term Loan A” in the
second line thereof and inserting “Term Loan B, then to” immediately following
“first to the” in the third line thereof.

 

L.           Section 4.1 of the Existing Loan and Security Agreement is hereby
amended by (i) deleting “and” and inserting “,” after “OrthoPediatrics” in the
second line thereof, (ii) inserting “and Orthex” after “OrthoPediatrics US
Distribution” in the third line thereof and (iii) inserting the following new
sentence at the end of the section:

 

Notwithstanding anything to the contrary contained herein, the Obligations of
the Borrowers with respect to the Term Loan B shall be secured solely by the
Equity Interests of Vilex and Orthex owned by OrthoPediatrics and the personal
Property of Orthex owned by Orthex; provided, however, that (i) during the
continuance of an Event of Default, all such Equity Interests and personal
Property shall secure all Obligations hereunder and (ii) upon payment in full of
the principal of the Term Loan B including all accrued interest thereon, the
Equity Interests and personal Property of Orthex shall secure all Obligations
hereunder.

 



 3 

 

 

M.          Section 5 of the Existing Loan and Security Agreement is hereby
amended by inserting “, the Term Loan B” immediately following “the Term Loan A”
in the first line thereof.

 

N.           Section 5.6 of the Existing Loan and Security Agreement is hereby
amended by inserting “, the Term Loan B” immediately following “the Term Loan A”
in the third line thereof.

 

O.           Section 6.9 of the Existing Loan and Security Agreement is hereby
amended by inserting the following sentence at the end of the section:

 

OrthoPediatrics shall use the proceeds of the Term Loan B solely to acquire the
shares of stock of Vilex and the membership interests of Orthex pursuant to the
Equity Interest Purchase Agreement.

 

P.           Section 7.4(b) of the Existing Loan and Security Agreement is
hereby amended by inserting “, the Term Loan B” immediately following “the Term
Loan A” in the fourth line thereof.

 

Q.          Section 7.7 of the Existing Loan and Security Agreement is hereby
amended by amending and restating the section as follows:

 

7.7           Sale of Assets. No Borrower will lease, sell or otherwise dispose
of its Property to any other Person, except (i) sales of Inventory in the
ordinary course of business, (ii) the sale of all of the Equity Interests in, or
the sale of all or substantially all of the assets of, Vilex or (iii) the
license of any Intellectual Property of Orthex.

 

R.           Section 7.9 of the Existing Loan and Security Agreement is hereby
amended by (i) inserting “; and” in place of “.” at the end of clause (b) and
(ii) inserting the following new clause (c) immediately following clause (b):

 

(c)          Investments by OrthoPediatrics pursuant to the Equity Interest
Purchase Agreement.

 

S.           Section 8.3 of the Existing Loan and Security Agreement is hereby
amended by inserting “, the Term Loan B” immediately following “the Term Loan A”
in the first line thereof.

 

T.           Section 8.3(a) of the Existing Loan and Security Agreement is
hereby amended by inserting “, the Term Loan B” immediately following “the Term
Loan A” in the fourth line thereof.

 

U.           Section 8.3(b) of the Existing Loan and Security Agreement is
hereby amended by inserting “, the Term Loan B” immediately following “the Term
Loan A” in the third line thereof.

 

V.           Section 8.3(d) of the Existing Loan and Security Agreement is
hereby amended by inserting “, the Term Loan B” immediately following “the Term
Loan A” in the second line thereof.

 

W.         Section 9.1(a) of the Existing Loan and Security Agreement is hereby
amended by amending and restating the section as follows:

 



 4 

 

 

(a)          Borrowers shall fail to pay (i) interest under the Term Loan A, the
Term Loan B, the Revolving Loan or other Obligations under this Agreement within
10 calendar days after the same becomes due, (ii) principal and accrued interest
under the Term Loan A and the Revolving Note on the Maturity Date and (iii)
principal and accrued interest under the Term Loan B on the Term Loan B Maturity
Date;

 

X.           Section 9.4 of the Existing Loan and Security Agreement is hereby
amended by inserting “, the Term Loan B” immediately following “the Term Loan A”
in the second line thereof.

 

Y.           Section 11.13 of the Existing Loan and Security Agreement is hereby
amended by inserting “, the Term Loan B” immediately following “the Term Loan A”
in the second sentence thereof.

 

Z.           The Existing Loan and Security Agreement is hereby amended by
inserting Exhibit A hereto as Exhibit A-1 thereto.

 

4.           Joinder to Existing Loan and Security Agreement.

 

A.           Effective as of the date of this Amendment, Orthex hereby
acknowledges that it has received and reviewed a copy of the Existing Loan and
Security Agreement, and acknowledges and hereby:

 

(i)          joins in the execution of, and becomes a party to, the Existing
Loan and Security Agreement as a Borrower thereunder, as indicated by its
signature below;

 

(ii)         agrees to be bound by all representations, warranties, covenants,
agreements, liabilities and acknowledgements of a Borrower under the Existing
Loan and Security Agreement with the same force and effect as if Orthex was an
original signatory to the Existing Loan and Security Agreement;

 

(iii)        assumes all rights and interests and agrees to perform all
applicable duties and Obligations of a Borrower under the Existing Loan and
Security Agreement;

 

(iv)        as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations of Borrowers and Orthex, grants to Lender a lien on and
security interest in, all of Orthex’s right, title and interest in, to and under
the personal Property of Orthex and expressly assumes all obligations and
liability of a debtor thereunder;

 

(v)         adds the information in Exhibit B attached hereto to the Schedules
to the Existing Loan and Security Agreement; and

 

(vi)        agrees to execute a Joinder to the Revolving Note and Second Amended
and Restated Term Note A in a form acceptable to Lender.

 

B.           Orthex hereby makes the representations and warranties set forth in
Section 5 of the Existing Loan and Security Agreement as of the date hereof and
confirms that such representations and warranties are true and correct.

 



 5 

 

 

C.           Orthex covenants and agrees to be bound by and to comply with the
affirmative and negative covenants set forth in Sections 6 and 7 of the Existing
Loan and Security Agreement as if Orthex was an original party to the Existing
Loan and Security Agreement.

 

5.           Representations, Warranties and Covenants. Each Borrower hereby
represents, warrants and covenants to Lender as follows:

 

A.           no Unmatured Default or Event of Default has occurred and is
continuing under the Existing Loan and Security Agreement or any other Loan
Document;

 

B.           the representations and warranties of such Borrower in the Existing
Loan and Security Agreement and each other Loan Document are true and correct in
all material respects as of the date hereof as though each of said
representations and warranties was made on the date hereof (except, in each case
for representations and warranties which by their terms are expressly applicable
to an earlier date, in which case, such representations and warranties shall be
true and correct in all material respects as of such earlier date); and

 

C.           this Amendment has been duly authorized, executed and delivered on
behalf of such Borrower and this Amendment constitutes the legal, valid and
binding obligation of such Borrower, enforceable in accordance with its terms
except as enforceability may be limited by applicable bankruptcy, insolvency or
laws affecting creditor's rights generally and by general principles of equity.

 

6.           Conditions Precedent. The obligation of Lender to enter into this
Amendment is subject to the following conditions precedent:

 

A.           Borrowers shall have entered into, executed and delivered to
Lender:

 

(i)          this Amendment;

 

(ii)         the Term Note B in the form attached hereto as Exhibit A; and

 

(iii)        Certificate(s) and assignment(s) separate from certificate executed
in blank for the shares of stock of Vilex;

 

B.           Orthex shall have entered into, executed and delivered to Lender:

 

(i)          the Joinder to Revolving Note and Second Amended and Restated Term
Note A;

 

(ii)         the Grant of Patent Security Agreement covering patents filed by
Orthex; and

 

(iii)        Grant of Trademark Security Agreement covering trademarks filed by
Orthex.

 

(iv)        Certificate(s) and assignment(s) separate from certificate executed
in blank for the shares of stock of Vilex.

 

C.           Lender shall have received a certificate from the Secretary of
Borrowers (i) attesting to the resolutions of the Board of Directors authorizing
its execution, delivery and performance of this Amendment, (ii) authorizing
specific officers of Borrowers to execute this Amendment, and (iii) attesting to
the incumbency and signature of specific officers of Borrowers.

 



 6 

 

 

7.          Waiver of Claims. Each Borrower hereby acknowledges, agrees and
affirms that it currently possesses no claims, defenses, offsets, recoupment or
counterclaims of any kind or nature against or with respect to the enforcement
of the Existing Loan and Security Agreement or any other Loan Document or any
amendments thereto (collectively, the “Claims”), nor does any Borrower now have
knowledge of any facts that would or might give rise to any Claims. If facts now
exist which would or could give rise to any Claim against or with respect to the
enforcement of the Existing Loan and Security Agreement or any other Loan
Document, as amended hereby, each Borrower hereby unconditionally, irrevocably
and unequivocally waives to the extent permitted by applicable law and fully
releases any and all such Claims as if such Claims were the subject of a lawsuit
(other than the defense of payment in full), adjudicated to final judgment from
which no appeal could be taken and therein dismissed with prejudice.

 

8.          Ratification of Existing Loan and Security Documents. From and after
the date hereof, the Existing Loan and Security Agreement and the other Loan
Documents shall be deemed to be amended and modified as provided herein, and,
except as so amended and modified, the Existing Loan and Security Agreement and
the other Loan Documents shall continue in full force and effect and the
Existing Loan and Security Agreement and the applicable provisions of this
Amendment shall be read, taken and construed as one and the same instrument.
Each Borrower hereby remakes, ratifies and reaffirms all of its Obligations
under the terms of the Existing Loan and Security Agreement and the other Loan
Documents and any other document to which it is a party evidencing, creating or
securing the Loans, as of the date hereof after giving effect to the amendments
contained herein including, without limitation, the granting of a security
interest thereunder. On and after the date hereof, the term “Loan and Security
Agreement” used in any document evidencing the Loan shall mean the Existing Loan
and Security Agreement as amended hereby. Except as expressly set forth in this
Amendment, nothing in this Amendment shall constitute a waiver or relinquishment
of (a) any Unmatured Default or Event of Default under any of the Loan
Documents, (b) any of the agreements, terms or conditions contained in any of
the Loan Documents, (c) any rights or remedies of Lender with respect to the
Loan Documents, or (d) the rights of Lender to collect the full amounts owing to
them under the Loan Documents.

 

9.          Consents. Each Borrower hereby represents that this Amendment does
not violate any provision of any instrument, document, contract or agreement to
which such party is a party, or each Borrower hereby represents that it has
obtained all requisite consents under those third party instruments prior to
entering into this Amendment.

 

10.         Further Assurances. The parties hereto, shall, at any time and from
time to time, following the execution of this Amendment, execute and deliver all
such further instruments and take all such further action as may be reasonably
necessary or appropriate in order to carry out the provisions of this Amendment.

 

11.         Counterparts. This Amendment may be executed in any number of
counterparts, and by the different parties hereto and thereto on the same or
separate counterparts, each of which, when so executed and delivered, shall be
deemed to be an original; all the counterparts for this Amendment shall together
constitute one and the same agreement. Delivery of a counterpart to this
Amendment by facsimile or electronic transmission shall constitute delivery of
an original counterpart hereto.

 

12.         Representation by Counsel. Each Borrower hereby represents that it
has been represented by competent counsel of its choice in the negotiation and
execution of this Amendment; that it has read and fully understands the terms
hereof, that such party and its counsel have been afforded an opportunity to
review, negotiate and modify the terms of this Amendment, and that it intends to
be bound hereby.

 



 7 

 

 

13.         No Third Party Beneficiaries. The terms and provisions of this
Amendment shall be for the sole benefit of the parties hereto and their
respective successors and assigns; no other person, firm, entity or corporation
shall have any right, benefit or interest under this Amendment.

 

14.         Governing Law. The provision of Section 11.15 of the Existing Loan
and Security Agreement is hereby incorporated herein by reference.

 

15.         WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY LAW, BORROWERS
AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AMENDMENT OR THE OTHER LOAN DOCUMENTS OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF EITHER PARTY IN CONNECTION HEREWITH. EACH BORROWER HEREBY EXPRESSLY
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO
THIS AMENDMENT.         

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

 8 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Fourth Amended and Restated Loan and Security Agreement dated as of the date
first written above.

 

  ORTHOPEDIATRICS CORP.       By: /s/ Mark Throdahl     Mark Throdahl    
President & Chief Executive Officer       ORTHOPEDIATRICS US DISTRIBUTION CORP.
      By: /s/ Mark Throdahl     Mark Throdahl     President & Chief Executive
Officer       ORTHOPEDIATRICS EU LIMITED       By: /s/ Fred Hite   Name: Fred
Hite   Title: Chief Financial Officer       ORTHOPEDIATRICS AUS PTY LTD      
By: /s/ Fred Hite   Name: Fred Hite   Title: Chief Financial Officer      
ORTHOPEDIATRICS NZ LTD       By: /s/ Fred Hite   Name: Fred Hite   Title: Chief
Financial Officer       ORTHEX, LLC       By: /s/ Fred Hite   Name: Fred Hite  
Title: Manager

 

First Amendment to
Fourth Amended and Restated Loan and Security Agreement

 

 

 

 

  LENDER:       SQUADRON CAPITAL LLC       By: /s/ David R. Pelizzon   Name:
David R. Pelizzon   Title: President

 

First Amendment to
Fourth Amended and Restated Loan and Security Agreement

 

 

 

 

Exhibit A

 

TERM NOTE B

 

 

 

 

Exhibit A-1

 

TERM NOTE B

 

$30,000,000 June 4, 2019

 

FOR VALUE RECEIVED, the undersigned, OrthoPediatrics Corp., a Delaware
corporation (“OrthoPediatrics”), OrthoPediatrics US Distribution Corp., a
Delaware corporation, (“OrthoPediatrics US Distribution”), OrthoPediatrics EU
Limited, a company incorporated and registered in England and Wales
(“OrthoPediatrics EU”), OrthoPediatrics Aus Pty Ltd., a company organized under
the laws of Australia (“OrthoPediatrics Aus”), OrthoPediatrics NZ Ltd., a
company organized under the laws of New Zealand (“OrthoPediatrics NZ”) and
Orthex, LLC, a Florida limited liability company (“Orthex” and together with
OrthoPediatics, OrthoPediatrics US Distribution, OrthoPediatrics EU,
OrthoPediatrics Aus and OrthoPediatrics NZ, “Borrowers” and individually a
“Borrower”), jointly and severally promise to pay to the order of Squadron
Capital LLC, a Delaware limited liability company (the “Lender”), at the place
and times provided in the Fourth Amended and Restated Loan and Security
Agreement referred to below, the principal sum of $30,000,000, together with all
accrued and unpaid interest under this Term Note B (“Term Note B”) pursuant to
that certain Fourth Amended and Restated Loan and Security Agreement, dated as
of the date hereof (as amended, supplemented, modified or restated from time to
time, the “Fourth Amended and Restated Loan and Security Agreement”) by and
among Borrowers and Lender. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Fourth Amended and Restated Loan
Agreement.

 

The unpaid principal amount of this Term Note B from time to time outstanding is
subject to mandatory repayment as provided in the Fourth Amended and Restated
Loan and Security Agreement and shall bear interest as provided in Section
3.1(b) of the Fourth Amended and Restated Loan and Security Agreement. This Term
Note B may be voluntarily prepaid from time to time as provided in the Fourth
Amended and Restated Loan and Security Agreement. All payments of principal and
interest on this Term Note B shall be payable in lawful currency of the United
States of America in immediately available funds to such account as the Lender
shall specify from time to time by notice to the Borrowers. The principal and
all accrued and unpaid interest under this Term Note B shall be due and payable
on the Term Loan B Maturity Date.

 

This Term Note B is entitled to the benefits of, and evidences Obligations
incurred under, the Fourth Amended and Restated Loan Agreement, to which
reference is made for a description of the security for this Term Note B and for
a statement of the terms and conditions on which Borrowers are permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Term Note B and on which such Obligations may be declared to
be immediately due and payable.

 

THIS TERM NOTE B SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REFERENCE TO THE CONFLICTS
OR CHOICE OF LAW PRINCIPLES THEREOF.

 

Each Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Fourth Amended and
Restated Loan and Security Agreement) notice of any kind with respect to this
Term Note B.

 

* * Signature Page to Follow * *

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Term Note B as of the day
and year first written above.

 

  BORROWERS:         ORTHOPEDIATRICS CORP.         By:       Name: Mark Throdahl
    Title: President and Chief Executive Officer         ORTHOPEDIATRICS U.S.
DISTRIBUTION CORP.         By:       Name: Mark Throdahl     Title: President
and Chief Executive Officer         ORTHOPEDIATRICS EU LIMITED         By:      
Name: Fred Hite     Title: Chief Financial Officer         ORTHOPEDIATRICS AUS
PTY LTD         By:       Name: Fred Hite     Title: Chief Financial Officer    
    ORTHOPEDIATRICS NZ LTD         By:       Name: Fred Hite     Title: Chief
Financial Officer         ORTHEX, LLC         By:       Name:     Title:

 

 

 

 

Exhibit B

 

ADDENDUM TO SCHEDULES

 

[Omitted from filing.]

 



 

 